93 S.W.3d 694 (2002)
351 Ark. 382
Richard L. HAMILTON
v.
Teddy D. JONES, et al.
No. 02-749.
Supreme Court of Arkansas.
December 19, 2002.
S. Butler Bernard, Jr., for appellant.
No response.
PER CURIAM.
Attorney S. Butler Bernard, Jr., represents appellant Richard Hamilton. A notice of appeal was filed on Mr. Hamilton's behalf, and the appellate record was subsequently filed in this court. On September 5, 2002, we granted appellant's petition for writ of certiorari to complete the record to be returned by October 5, 2002. On September 24, 2002, we granted this extension and noted that it was a final extension. The final deadline for Mr. Bernard to return the writ was December 8, 2002. The deadline was not met; instead, on December 6, 2002, Mr. Bernard filed a motion for an extension of time in which to return the writ. In the motion, Mr. Bernard explained that court reporter, Iris Brooks, had told him that she would not have the record ready to file until the next week.
Based on the circumstances described above, we order Ms. Brooks to appear before this court on Thursday, January 16, 2003, at 9:00 a.m. to show cause why she should not be held in contempt for failing to prepare the record on or before the appropriate time, as previously ordered.